                       N THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION


Estate of Jordan Baker,                     §
                    Plaintiff,              §
                                            §
v.                                          §       CIVIL ACTION NO. H-15-3495
                                            §
Juventino Castro, et al,                    §
                     Defendants.            §

                              NOTICE OF CANCELLATION

       On March 27, 2019, it was announced that the partes reached a settlement. The Final Pretrial

Conference set for April 11, 2019 at 1:00 PM and the Jury Trial set for April 15, 2019 at 1:00 PM

are CANCELLED.



Date: March 28, 2019                                        Andrew Boyd
                                                            Case Manager to Judge Sim Lake
                                                            Post Office Box 61010
                                                            Houston, Texas 77208
                                                            (713)250-5514
